DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PG-PUB 2018/0224992) in view of Forlines et al. (PG-PUB 2017/0024074).
Considering claim 1, Hong discloses a pressure sensor, comprising: 
-  a plurality of transmit electrodes Tx, each adapted to be operatively connected to a signal generator DVR (Figure 1; [0039-40]); 
-  a plurality of receive electrodes Rx, each adapted to be operatively connected to a signal receiver DSR and signal processor ADC (Figure 1; [0051-53]; [0057-58]); 

-  wherein the plurality of transmit electrodes Tx, the plurality of receive electrodes Rx and the deformable element VRL are positioned such that deformation of the deformable element causes a change in resistance of the variably resistive conductive material thereby changing coupling between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes (Figures 1-3; [0044-49]), 
-  wherein a measurement of the change in coupling between the at least one of the plurality of transmit electrodes and the at least one of the plurality of receive electrodes provides information regarding a pressure event ([0048-51]).
	The invention by Hong discloses detecting a change in coupling using a switched multiplexor for sampling individual receive electrode to detecting a pressure event, and thus fails to disclose processing the change in coupling using a Fourier transform to form a heat map that provides information regarding a pressure event.
	However, Forlines teaches the use of a Fourier transform to form a heat map indicative of a pressure event from signals received from receive electrodes in a pressure sensitive device ([0037]; [0072]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Fourier transform to provide an indication 
Considering claim 2, Hong discloses that the change in coupling is proportional to deformation of the deformable element ([0056]; [0049]).
Considering claim 3, Hong fails to explicitly disclose that the signal generator is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively.
However, Forlines teaches the use of a signal generator that is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively (Abstract; Figure 1; [0019-20]; [0024]; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Hong, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).
Considering claim 4, Hong fails to disclose that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes, because Hong teaches the sequential switched multiplexing of signals.
However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal receiver and signal processor that are adapted to detect a measure of pressure while receiving other signals from the plurality of receiving electrodes, as taught by Forlines, in the invention by Hong.  The motivation for doing so is to provide fast identification of simultaneous multi-touch pressure locations (Abstract; [0022]; [0030-37]; [0072]; [0024-26]).  
Considering claim 6, Hong discloses a dielectric layer GAP located between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes (Figure 3).
Considering claim 9, Hong discloses a pressure sensitive device, comprising: 
-  a plurality of transmit electrodes Tx, each adapted to be operatively connected to a signal generator DVR (Figure 1; [0039-40]);
-  a plurality of receive electrodes Rx, each adapted to be operatively connected to a signal receiver DSR and signal processor ADC (Figure 1; [0051-53]; [0057-58]); 
-  a deformable element VRL located proximate to at least one of the plurality of transmit electrodes Tx or at least one of the plurality of receive electrodes Rx, wherein the deformable element is a variably resistive conductive material Figures 1-4; [0044-49]); and 

-  wherein the change in coupling between the at least one of the plurality of transmit electrodes and the at least one of the plurality of receive electrodes provides information regarding a pressure event ([0048-51]).
Considering claim 10, Hong discloses that the change in coupling is proportional to deformation of the deformable element ([0056]; [0049]).
Considering claim 11, Hong fails to explicitly disclose that the signal generator is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively.
However, Forlines teaches the use of a signal generator that is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively (Abstract; Figure 1; [0019-20]; [0024]; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Hong, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).


However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes (Figure 1; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal receiver and signal processor that are adapted to detect a measure of pressure while receiving other signals from the plurality of receiving electrodes, as taught by Forlines, in the invention by Hong.  The motivation for doing so is to provide fast identification of simultaneous multi-touch pressure locations (Abstract; [0022]; [0030-37]; [0072]; [0024-26]).  
Considering claim 14, Hong discloses a dielectric layer GAP located between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes (Figure 3).
Considering claim 17, Hong discloses a pressure sensor, comprising: 
-  a transmit electrode Tx adapted to be operatively connected to a signal generator DVR (Figure 1; [0039-40]);
-  a receive electrode Rx adapted to be operatively connected to a signal receiver DSR and signal processor ADC (Figure 1; [0051-53]; [0057-58]); 

-  wherein the transmit electrode Tx, the receive electrode Rx and the deformable element VLR are positioned such that deformation of the deformable element causes a change in coupling between the transmit electrode and the receive electrode (Figures 1-3; [0044-49]), 
-  wherein the change in coupling between the transmit electrode and receive electrode provides information regarding a pressure event ([0048-51]).
Considering claim 18, Hong discloses that the change in coupling is proportional to deformation of the deformable element ([0056]; [0049]).
Considering claim 19, Hong fails to explicitly disclose that the signal generator is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively.
However, Forlines teaches the use of a signal generator that is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively (Abstract; Figure 1; [0019-20]; [0024]; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Hong, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).

However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes (Figure 1; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal receiver and signal processor that are adapted to detect a measure of pressure while receiving other signals from the plurality of receiving electrodes, as taught by Forlines, in the invention by Hong.  The motivation for doing so is to provide fast identification of simultaneous multi-touch pressure locations (Abstract; [0022]; [0030-37]; [0072]; [0024-26]).  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PG-PUB 2018/0224992) in view of Forlines et al. (PG-PUB 2017/0024074), as respectively applied to claims 4 and 12, above, and further in view of Imanilov (PG-PUB 2018/0253183).
Considering claim 5, Hong, as modified by Forlines, discloses using OFDM to simultaneously transmit signals along a plurality of transmit electrodes while a plurality of receiver electrodes simultaneously receive signals, whereby a processor receives a combined 
However, Imanilov teaches that in OFDM, when a plurality of signals are transmitted and received, the receivers can distinguish the appropriate transmitted signal and utilizes amplitude and phase measurements thereof to determine pressure events ([0019]; [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize amplitude/phase measurements on received OFDM transmitted signals, as taught by Imanilov, in the invention by Hong, as modified by Forlines.  The motivation for doing so determine, without interference from other transmitted signals, location information regarding pressure events ([0045-46]; [0019]).
Considering claim 13, Hong, as modified by Forlines, discloses using OFDM to simultaneously transmit signals along a plurality of transmit electrodes while a plurality of receiver electrodes simultaneously receive signals, whereby a processor receives a combined signal from the receiver electrodes, but fails to explicitly disclose taking a measurement selected from the group consisting of magnitude and phase on the signal.
However, Imanilov teaches that in OFDM, when a plurality of signals are transmitted and received, the receivers can distinguish the appropriate transmitted signal and utilizes amplitude and phase measurements thereof to determine pressure events ([0019]; [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize amplitude/phase measurements on received OFDM transmitted signals, as taught by Imanilov, in the invention by Hong, as .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PG-PUB 2018/0224992) in view of Forlines et al. (PG-PUB 2017/0024074), as respectively applied to claims 1 and 9, above, and further in view of Hong et al. (PG-PUB 2019/0012029), hereafter Hong ‘029.
Considering claim 7, it is noted that Hong does teach a light shielding layer LSL, and light is considered in the electromagnetic spectrum; however, for the purpose of examination, it is understood that the EMI shield of the instant invention is related to non-optical interference.  Thus, Hong, as modified by Forlines, fails to disclose an EMI shield.
However, Hong ‘029 discloses a pressure sensitive device including a plurality of transmit 220 and receive 230 electrodes ([0137-139]) having a deformable pressure sensitive layer 240 therebetween, wherein the resistive of the pressure sensitive layer changes ([0155]) and an electromagnetic interference shield BP11-BP22 (Figures 15-24; [0255-0261]]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an EMI shield in the invention by Hong, as modified by Forlines, as taught by Hong ‘029.  The motivation for doing so is to increase the accuracy of results by removing unwanted noise.
Considering claim 15, it is noted that Hong does teach a light shielding layer LSL, and light is considered in the electromagnetic spectrum; however, for the purpose of examination, 
However, Hong ‘029 discloses a pressure sensitive device including a plurality of transmit 220 and receive 230 electrodes ([0137-139]) having a deformable pressure sensitive layer 240 therebetween, wherein the resistive of the pressure sensitive layer changes ([0155]) and an electromagnetic interference shield BP11-BP22 (Figures 15-24; [0255-0261]]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an EMI shield in the invention by Hong, as modified by Forlines, as taught by Hong ‘029.  The motivation for doing so is to increase the accuracy of results by removing unwanted noise.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (PG-PUB 2018/0224992) in view of Forlines et al. (PG-PUB 2017/0024074), as respectively applied to claims 1 and 9, above, and further in view of Kikuo et al. (U.S. Patent 5,010,774).
Considering claim 8, Hong, as modified by Forlines, discloses that the deformable element is a single sheet spanning all of the electrodes, and thus fails to disclose that the deformable element is one of a plurality of deformable elements located proximate to where one of the plurality of transmit electrodes couples with one of the plurality of receive electrodes.
However, Kikuo teaches the use of a deformable element 3 that is one of a plurality of deformable elements 3 located proximate to where one of the plurality of transmit electrodes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of deformable elements located at respective intersections between transmit and receiver electrodes, as taught by Kikuo, in the invention by Hong, as modified by Forlines.  The motivation for doing so is to provide isolation of forces, as described in Column 14, lines 3-9, and understood in the art.
Considering claim 16, Hong, as modified by Forlines, discloses that the deformable element is a single sheet spanning all of the electrodes, and thus fails to disclose that the deformable element is one of a plurality of deformable elements located proximate to where one of the plurality of transmit electrodes couples with one of the plurality of receive electrodes.
However, Kikuo teaches the use of a deformable element 3 that is one of a plurality of deformable elements 3 located proximate to where one of the plurality of transmit electrodes (Figures 6 and 20-22; Ep, Column 7, lines 38-51) couples with one of the plurality of receive electrodes (Figures 6 and 20-22; Eo , Column 7, lines 52-60) (Column 14, lines 18-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of deformable elements located at respective intersections between transmit and receiver electrodes, as taught by Kikuo, in the invention by Hong, as modified by Forlines.  The motivation for doing so is to provide isolation of forces, as described in Column 14, lines 3-9, and understood in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 12, 2021